        2:20-cv-02015-CSB-EIL # 16             Page 1 of 10                                           E-FILED
                                                                      Wednesday, 25 March, 2020 04:11:26 PM
                                                                               Clerk, U.S. District Court, ILCD

                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE CENTRAL DISTRICT OF ILLINOIS
                                  URBANA DIVISION

DEMOND MILES,                                           )
                                                        )
                        Plaintiff,                      )       Case No. 20-CV-2015-CSB-EIL
        v.                                              )
                                                        )
OFFICER J. TROGLIA, et al.,                             )
                                                        )
                        Defendants.                     )

                       DEFENDANTS’ ANSWER AND AFFIRMATIVE
                         DEFENSE TO PLAINTIFF’S COMPLAINT

        NOW COME Defendants, JACOB TROGLIA and ERIC OLSON (hereinafter

“Defendants”), by and through their attorneys, O’Halloran, Kosoff, Geitner & Cook, and for

their Answer and Affirmative Defense to Plaintiff’s Complaint, Defendants state as follows:

                                     JURISDICTION AND VENUE

        1.      This action arises under the United States Constitution and the Civil Rights Act of

1871 (42 U.S.C. Section 1983). This court has jurisdiction under and by virtue of 28 U.S.C.

Sections 1343 and 1331 and 1367.

ANSWER:         Defendants, Jacob Troglia and Eric Olson, admit the allegations contained in
                Paragraph 1 of plaintiff’s complaint.

        2.      Venue is founded in this judicial court upon 28 U.S.C. Section 1391 as the acts

complained of arose in this district.

ANSWER:         Defendants, Jacob Troglia and Eric Olson, admit the allegations contained in
                Paragraph 2 of plaintiff’s complaint.

                                              PARTIES

        3.      At all times herein mentioned, Plaintiff Demond Miles (“Plaintiff”) was and is a

citizen of the United States and was within the jurisdiction of this court.
        2:20-cv-02015-CSB-EIL # 16            Page 2 of 10



ANSWER:         Defendants, Jacob Troglia and Eric Olson, have insufficient knowledge to
                admit or deny the allegations contained in Paragraph 3 of plaintiff’s
                complaint.

        4.      At all times herein mentioned, Defendants J. Troglia, Star No. 414, J. Barney, Star

No. 134, Sergeant Olson, Star No. 372, Agent Crawley, Star No. 9935, Agent Alblinger, Star No.

9733, and each of them were members of The Vermilion County Sheriff’s Department and/or The

Danville Police Department and/or the Vermilion County Metropolitan Enforcement Group, and

unknown and unnamed officers and were acting under color of state law and as the employee, agent,

or representative of Vermilion County and/or the City of Danville. These Defendants are being

sued in their individual capacities.

ANSWER:         Defendants, Jacob Troglia and Eric Olson, admit Troglia and Olson were
                employed by the Danville Police Department on or about July 18, 2018; were
                acting under color of State law on or about July 18, 2018; and are being sued
                in their individual capacities. Defendants admit Scott Crawley was a police
                officer employed by the Danville Police Department and was assigned to the
                Vermilion County Metropolitan Enforcement Group (hereinafter “VMEG”)
                on or about July 18, 2018. Defendants admit Jordan Barney and Pat
                Alblinger were employed by the Vermilion County Sheriff’s Department and
                that Alblinger was assigned to VMEG on or about July 18, 2018. Defendants
                have in sufficient knowledge to admit or deny the remaining allegations
                contained in Paragraph 4 of plaintiff’s complaint.

                                       FACTUAL ALLEGATIONS

        6.      On or about July 18, 2018, Plaintiff was lawfully in his vehicle in Danville, Illinois,

driving to work.

ANSWER:         Defendants, Jacob Troglia and Eric Olson, have insufficient knowledge to
                admit or deny the allegations contained in Paragraph 6 of plaintiff’s
                complaint.

        7.      On that day and place, Defendants had determined that they were going to stop

Plaintiff’s vehicle for pretextual traffic violations solely because that vehicle had been purportedly

located at a particular address.



                                                  2
        2:20-cv-02015-CSB-EIL # 16            Page 3 of 10



ANSWER:        Defendants, Jacob Troglia and Eric Olson, deny the allegations contained in
               Paragraph 7 of plaintiff’s complaint.

       8.      Defendant Troglia then stopped Plaintiff’s vehicle based upon alleged traffic

violations. At the time of the stop, Defendant Barney was at the scene and others were either

present or arrived shortly thereafter, including defendants Crawley and Alblinger.

ANSWER:        Defendants, Jacob Troglia and Eric Olson, admit the allegations contained in
               Paragraph 8 of plaintiff’s complaint.

       9.      The Defendants did not proceed to write Plaintiff any tickets but rather, immediately

had Plaintiff exit his vehicle and subjected him to multiple intensive pat down searches.

ANSWER:        Defendants, Jacob Troglia and Eric Olson, admit plaintiff was subjected to a
               pat-down search on July 18, 2018. Defendants deny the remaining allegations
               contained in Paragraph 9 of plaintiff’s complaint.

       10.     There was no legal cause to have Plaintiff exit his vehicle or subject him to an

invasive pat down search.

ANSWER:        Defendants, Jacob Troglia and Eric Olson, deny the allegations contained in
               Paragraph 10 of plaintiff’s complaint.

       11.     Plaintiff is informed and believes that Defendant Barney is a canine officer. He was

present with his dog who then sniffed the area including Plaintiff’s vehicle. The dog did not “alert”

on anything as there was nothing to alert on as Plaintiff did not possess any narcotics.

ANSWER:        Defendants, Jacob Troglia and Eric Olson, admit Officer Barney works with
               a canine unit and further admit Officer Barney’s canine partner sniffed the
               area around plaintiff’s vehicle. Defendants deny the remaining allegations
               contained in Paragraph 11 of plaintiff’s complaint.

       12.     There was also no smell of any narcotics in the vehicle as Plaintiff did not smoke

marijuana in the vehicle and there were no other drugs in the vehicle.

ANSWER:        Defendants, Jacob Troglia and Eric Olson, admit no unlawful drugs were
               found in the vehicle. Defendants deny the remaining allegations contained in
               Paragraph 12 of plaintiff’s complaint.



                                                   3
        2:20-cv-02015-CSB-EIL # 16            Page 4 of 10



        13.     The Defendants also did a search of Plaintiff’s vehicle. No contraband was found in

the vehicle.

ANSWER:         Defendants, Jacob Troglia and Eric Olson, admit Plaintiff’s vehicle was
                searched and that no contraband was found in the vehicle. Defendants deny
                the remaining allegations contained in Paragraph 13 of plaintiff’s complaint.

        14.     There was no legal cause to do a search of the vehicle.

ANSWER:         Defendants, Jacob Troglia and Eric Olson, deny the allegations contained in
                Paragraph 14 of plaintiff’s complaint.

        15.     Despite the fact that no contraband was located on Plaintiff’s person or in his

vehicle, nor did the Defendants observe Plaintiff to engage in any suspicious appearing transactions,

Plaintiff was detained so that the Defendants could obtain a search warrant to search the Plaintiff.

ANSWER:         Defendants, Jacob Troglia and Eric Olson, admit no contraband was found
                in plaintiff’s vehicle and that a search warrant was obtained to search
                plaintiff’s vehicle. Defendants deny the remaining allegations contained in
                Paragraph 15 of plaintiff’s complaint.

        16.     Plaintiff was arrested and brought back to the Danville Police Department so that he

could be subjected to a strip search.

ANSWER:         Defendants, Jacob Troglia and Eric Olson, admit plaintiff was taken to the
                Danville Police Department and was eventually strip searched subject to a
                warrant. Defendants deny the remaining allegations contained in Paragraph
                16 of plaintiff’s complaint.

        17.     Plaintiff was then strip searched twice at the Danville Police Department. Plaintiff is

informed and believes that he was strip searched by Defendant Crawley and that the strip search

was observed by Defendants Olson and Alblinger.

ANSWER:         Defendants, Jacob Troglia and Eric Olson, admit Defendant Olson and
                Alblinger were present during the strip search of Plaintiff at the Danville
                Police Department Defendants deny the allegations contained in Paragraph
                17 of plaintiff’s complaint.




                                                  4
        2:20-cv-02015-CSB-EIL # 16             Page 5 of 10



        18.     Plaintiff is informed and believes that Defendant Olson is a Sergeant who was the

other Defendants’ supervisor and who approved the strip search.

ANSWER:         Defendants, Jacob Troglia and Eric Olson, admit Olson is a Sergeant with
                the Danville Police Department and is a supervisor of Troglia. Defendants
                deny the remaining allegations contained in Paragraph 18 of plaintiff’s
                complaint.

        19.     No contraband was found but nevertheless Plaintiff was placed in a cell subsequent

to being strip searched until he was finally released.

ANSWER:         Defendants, Jacob Troglia and Eric Olson, have insufficient knowledge to
                admit or deny the allegations contained in Paragraph 19 of plaintiff’s
                complaint.

        20.     There was no legal cause to arrest Plaintiff, to obtain a warrant to search Plaintiff

and to search or strip search the Plaintiff.

ANSWER:         Defendants, Jacob Troglia and Eric Olson, deny the allegations contained in
                Paragraph 20 of plaintiff’s complaint.

        21.     Plaintiff’s vehicle was also intensively searched a second time. Plaintiff is informed

and believes that a search warrant was obtained to search Plaintiff’s vehicle.

ANSWER:         Defendants, Jacob Troglia and Eric Olson, admit a search warrant was
                obtained to search Plaintiff’s vehicle but have insufficient knowledge to
                admit or deny the remaining allegations contained in Paragraph 21 of
                plaintiff’s complaint.

        22.     There was no legal cause to obtain a warrant for and to search Plaintiff’s vehicle.

ANSWER:         Defendants, Jacob Troglia and Eric Olson, deny the allegations contained in
                Paragraph 22 of plaintiff’s complaint.

        23.     No contraband was found in Plaintiff’s vehicle or on Plaintiff’s person. As a result,

Plaintiff was released with no criminal charges having been sought.

ANSWER:         Defendants, Jacob Troglia and Eric Olson, deny the allegations contained in
                Paragraph 23 of plaintiff’s complaint.




                                                   5
         2:20-cv-02015-CSB-EIL # 16             Page 6 of 10



        24.      By reason of the above-described acts and omissions of Defendants, Plaintiff

sustained injuries, including but not limited to, the loss of his liberty, the invasion of his personal

privacy and his privacy in his vehicle, humiliation and indignities, and suffered great mental and

emotional pain and suffering in an amount to be ascertained.

ANSWER:          Defendants, Jacob Troglia and Eric Olson, deny the allegations contained in
                 Paragraph 24 of plaintiff’s complaint.

        25.      The aforementioned acts of Defendants were willful, wanton, malicious, oppressive

and done with reckless indifference to and/or callous disregard for Plaintiff’s rights and justify the

awarding of exemplary and punitive damages in an amount to be ascertained according to proof at

the time of trial.

ANSWER:          Defendants, Jacob Troglia and Eric Olson, deny the allegations contained in
                 Paragraph 25 of plaintiff’s complaint.

        26.      By reason of the above-described acts and omissions of Defendants, Plaintiff was

required to retain an attorney to institute, prosecute and render legal assistance to him in the within

action so that he might vindicate the loss and impairment of his rights. By reason thereof, Plaintiff

requests payment by Defendants of a reasonable sum for attorney’s fees pursuant to 42 U.S.C.

Section 1988, the Equal Access to Justice Act or any other provision set by law.

ANSWER:          Defendants, Jacob Troglia and Eric Olson, deny the allegations contained in
                 Paragraph 26 of plaintiff’s complaint.

                            COUNT I
PLAINTIFF AGAINST DEFENDANTS OLSON, CRAWLEY, ALBLINGER, TROGLIA
              AND BARNEY FOR UNREASONABLE SEIZURE

        27.      Plaintiff hereby incorporates and realleges paragraphs one (1) through twenty-six

(26) hereat as though fully set forth at this place.

ANSWER:          Defendants, Jacob Troglia and Eric Olson, restate and incorporate their
                 answers to Paragraphs 1-26 as their answer to Paragraph 27 of plaintiff’s
                 complaint.


                                                       6
        2:20-cv-02015-CSB-EIL # 16             Page 7 of 10




        28.     By reason of the conduct by Defendants and those named in the caption to this

count, Plaintiff was deprived of rights, privileges and immunities secured to him by the Fourth

and/or Fourteenth Amendments to the Constitution of the United States and laws enacted

thereunder.

ANSWER:         Defendants, Jacob Troglia and Eric Olson, deny the allegations contained in
                Paragraph 28 of plaintiff’s complaint.

        29.     The arbitrary intrusion by Defendants, into the security and privacy of Plaintiff’s

person was in violation of Plaintiff’s Constitutional Rights and not authorized by law.          The

Defendants police officers violated the Plaintiff’s rights in the following manner: (1) Plaintiff was

unlawfully seized after his vehicle was stopped which continued until he was released from the

police station; (2) Plaintiff was subjected to unlawful multiple pat down searches; (3) Plaintiff was

subjected to multiple unlawful strip searches without authorization or other legal cause; and (4)

Defendants unlawfully procured and/or executed a search warrant for Plaintiff’s person. The

foregoing was unnecessary, unreasonable and excessive, and was therefore in violation of Plaintiff’s

rights. Therefore, the Defendant is liable to Plaintiff pursuant to 42 U.S.C. § 1983.

ANSWER:         Defendants, Jacob Troglia and Eric Olson, deny the allegations contained in
                Paragraph 29 of plaintiff’s complaint.

                            COUNT II
  PLAINTIFF AGAINST DEFENDANTS CRAWLEY, ALBLINGER, TROGLIA AND
     BARNEY FOR UNREASONABLE SEIZURE OF PLAINTIFF’S VEHICLE

        30.     Plaintiff hereby incorporates and realleges paragraphs one (1) through twenty-six

(26) hereat as though fully set forth at this place.

ANSWER:         Defendants, Jacob Troglia and Eric Olson, restate and incorporate their
                answers to Paragraphs 1-26 as their answer to Paragraph 30 of plaintiff’s
                complaint.




                                                   7
        2:20-cv-02015-CSB-EIL # 16            Page 8 of 10



       31.     By reason of the conduct by Defendants and those named in the caption to this

count, Plaintiff was deprived of rights, privileges and immunities secured to him by the Fourth

and/or Fourteenth Amendments to the Constitution of the United States and laws enacted

thereunder.

ANSWER:        Defendants, Jacob Troglia and Eric Olson, deny the allegations contained in
               Paragraph 31 of plaintiff’s complaint.

       32.     The arbitrary intrusion by Defendants, into the security and privacy of Plaintiff’s

vehicle was in violation of Plaintiff’s Constitutional Rights and not authorized by law. The

Defendants police officers violated the Plaintiff’s rights in the following manner: (1) Plaintiff’s

vehicle was unlawfully seized after his vehicle was stopped which continued until his vehicle

was released from the police station; (2) Plaintiff’s vehicle was subjected to unlawful multiple

searches while at the scene where the vehicle was originally stopped; (3) Plaintiff’s vehicle was

subjected to an additional search after the Defendants obtained a search warrant for the vehicle;

and (4) Defendants unlawfully procured and/or executed a search warrant for Plaintiff’s vehicle.

The foregoing was unnecessary, unreasonable and excessive, and was therefore in violation of

Plaintiff’s rights. Therefore, the Defendant is liable to Plaintiff pursuant to 42 U.S.C. § 1983.

ANSWER:        Defendants, Jacob Troglia and Eric Olson, deny the allegations contained in
               Paragraph 32 of plaintiff’s complaint.

       WHEREFORE, Defendants, JACOB TROGLIA and ERIC OLSON, respectfully request

judgment be entered in their favor and against plaintiff and that this honorable Court enter costs

in their favor and against plaintiff pursuant to 28 U.S.C. §1920.

                                   AFFIRMATIVE DEFENSE

       In addition to the denials and defenses set forth hereinabove this Answer to Plaintiff’s

Complaint, Defendants state the following as additional affirmative defense, to wit:



                                                  8
        2:20-cv-02015-CSB-EIL # 16           Page 9 of 10



                                   First Affirmative Defense

       1.      Defendants, Jacob Troglia and Eric Olson are government officials who perform

discretionary functions. At all times material to the events alleged in plaintiff’s complaint, a

reasonable government official objectively viewing the facts and circumstances that

confronted defendants, Jacob Troglia and Eric Olson, could have believed their actions to be

lawful, in light of clearly established law and the information that defendants possessed.

Defendants, Jacob Troglia and Eric Olson, did not knowingly violate clearly established

constitutional rights of which a reasonable person would have known. Defendants, Jacob

Troglia and Eric Olson, therefore, are entitled to qualified immunity as a matter of law on

plaintiff’s claims brought pursuant to 42 U.S.C. §1983 against them in their individual

capacities.

       WHEREFORE, Defendants, JACOB TROGLIA and ERIC OLSON, respectfully request

judgment be entered in their favor and against plaintiff and that this honorable Court enter costs

in their favor and against plaintiff pursuant to 28 U.S.C. §1920.

       DEFENDANTS DEMAND TRIAL BY JURY.

                                                     Respectfully submitted,

                                                     JACOB TROGLIA, ERIC OLSON

                                              By:    s/Karen L. McNaught
                                                     Karen L. McNaught, #6200462
                                                     Daniel T. Corbett, #6312582
                                                     O’Halloran Kosoff Geitner & Cook, LLC
                                                     650 Dundee Road, Suite 475
                                                     Northbrook, IL 60062
                                                     Phone: 847/291-0200
                                                     Fax: 847/291-9230
                                                     Email: kmcnaught@okgc.com
                                                            dcorbett@okgc.com




                                                 9
       2:20-cv-02015-CSB-EIL # 16          Page 10 of 10




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF ILLINOIS
                               URBANA DIVISION

DEMOND MILES,                                      )
                                                   )
                     Plaintiff,                    )        Case No. 20-CV-2015-CSB-EIL
       v.                                          )
                                                   )
OFFICER J. TROGLIA, et al.,                        )
                                                   )
                     Defendants.                   )

                                  CERTIFICATE OF SERVICE

        I hereby certify that on March 25, 2020 I electronically filed Defendants’ Answer and
Affirmative Defense to Plaintiff’s Complaint with the CM/ECF system, which will send
notification of such filing to the following registered CM/ECF participant(s):

                                        Edward M. Fox
                                      Ed Fox & Associates
                                      dfox@efoxlaw.com

                                      Michael W. Condon
                                  Hervas Condon & Bersani, PC
                                  mcondon@hcbattorneys.com


                                            By:    s/Karen L. McNaught
                                                   Karen L. McNaught, #6200462
                                                   Daniel T. Corbett, #6312582
                                                   O’Halloran Kosoff Geitner & Cook, LLC
                                                   650 Dundee Road, Suite 475
                                                   Northbrook, IL 60062
                                                   Phone: 847/291-0200
                                                   Fax: 847/291-9230
                                                   Email: kmcnaught@okgc.com
                                                          dcorbett@okgc.com




                                              10
